Exhibit 10.1

 

  

June 18, 2012

 

Mr. Edward J. Lehner

[REDACTED]

 

Dear Eddie:

Roger W. Lindsay


Sr. VP Human Resources

roger.lindsay@ryerson.com

312.292.5040 Direct

312.292.5320 Fax

 

227 W. Monroe, 27th Floor

Chicago, Illinois 60606

  

We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer of Ryerson Inc. (the “Company”) reporting to the Chief
Executive Officer.

 

   Below are the general terms and conditions of our offer. The Effective Date
of this Agreement will be the date you are notified by me of the successful
completion of a background investigation and your start date will be 1st August,
2012. This offer is contingent upon verification of your eligibility to work in
the United States and execution by you of the Company’s standard application
form and employee confidentiality and trade secret agreements.    COMPENSATION
   Your base annual salary will be $450,000, to be paid periodically in
accordance with the Company’s regular payroll process and procedures during your
employment and will be subject to all required withholdings. Additionally, you
will be eligible to participate in the Company’s Annual Incentive Plan (“AIP”)
program, commencing with the year 2012. Any 2012 payout will be prorated for the
time you are employed by Ryerson. The AIP is 75% of base salary for “on-target”
performance.    On joining the company you will receive a one-time $200,000
gross payment. This payment will be repayable in the event that you voluntarily
leave the company without Good Reason within two years of your start date. Any
repayment obligation will be due within 90 days of your resignation without Good
Reason. For purposes of this Agreement, you shall have Good Reason to resign
from the Company if, without your prior written agreement: (i) your base salary
is reduced; (2) your duties and responsibilities with the Company are materially
changed; (3) your participation in the AIP is discontinued; and/or (4) you are
assigned duties inconsistent with your status or position.    You will be
eligible to participate in the Company’s Participation Plan (the “Plan”) subject
to the terms and conditions of the Plan, with an allocation of performance units
equal to 1.0 percentage point of the management allocation.

 

LOGO [g375075g49n48.jpg]



--------------------------------------------------------------------------------

   Mr. Edward Lehner    Page 2

 

  

 

VACATION

 

You will be entitled to two (2) weeks of paid vacation for the balance of 2012
and four (4) weeks of paid vacation annually thereafter.

 

BENEFITS

 

You and your qualified dependents will be eligible for coverage under the
Company’s health insurance programs, which provide medical, dental and vision
benefits under the terms of those plans. In addition, the Company provides life
insurance, short-term and long-term disability benefits and voluntary life and
accidental death and dismemberment insurance. You will also be eligible to
enroll in the Company’s 401(k) plan.

 

TEMPORARY LIVING

 

The company will, for a maximum period of twelve months from your start date
(the “Temporary Living Period”), provide you with financial support to cover
your temporary living expenses in Chicago. This financial support will be at a
level sufficient to cover the following: (1) the rent of a studio apartment in
the loop area of Chicago; (2) reasonable household living expenses including
utilities, telephone, cable, rental furniture and internet access; and (3) one
round trip economy ticket per week to Cleveland. All other expenses will be a
cost to you.

 

RELOCATION ASSISTANCE

 

After your Temporary Living Period ends, the Company will provide relocation
assistance, including home sale closing costs and real estate agent fees, home
purchase closing costs, packing and transportation of household goods, two house
hunting trips, final move expenses, and tax gross up per Ryerson policy, which
provides a payment equal to the tax on the taxable reimbursements. Moving
arrangements would be handled by Ryerson’s relocation management provider.

 

AT WILL EMPLOYMENT

 

Except as otherwise provided herein, your employment with the Company is at
will, and either you or the Company may terminate your employment at any time,
with or without cause. We ask that you give us at least 30 days’ notice if you
wish to terminate your employment.

 

LOGO [g375075g49n48.jpg]



--------------------------------------------------------------------------------

   Mr. Edward Lehner    Page 3

 

  

 

SEVERANCE

 

In the event that the Company terminates your employment without Cause, then the
Company shall pay you fifty-two (52) weeks (the “Severance Period”) of your then
current base salary, which payment shall (a) be subject to and reduced by all
necessary and required withholdings and deductions, (b) be paid to you in
periodic installments in accordance with the Company’s regular payroll schedule,
and (c) be contingent upon your execution of a mutual release acceptable to you
and the Company, through which you will release the Company and its affiliates
from any and all claims and the Company and its affiliates shall similarly
release you from any and all claims, as well as a non-compete agreement which
shall limit you from competing with the Company during the Severance Period to
the extent allowed by applicable law.

 

For purposes of this Agreement, the term Cause shall mean: (1) your repeated
failure or refusal to perform your material duties and responsibilities provided
such failure or refusal is not cured within 30 days of your receipt of the
Company’s written notice thereof; (2) the willful misappropriation of the funds
or property of the Company; and (3) indictment, arrest or conviction in a court
of law for, or the entering of a plea of guilty or no contest to, a felony.

 

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code, to the extent applicable. Notwithstanding any provision herein to the
contrary, this Agreement shall be interpreted and administered consistent with
this intent. If this Agreement provides for multiple severance payments, each
separate payment provided pursuant to its terms shall be treated as a separate
“payment” for purposes of Section 409A. In addition, if you are properly deemed
a “specified employee” within the meaning of Section 409A, as determined by the
Company under its Section 409A administrative policies, any severance payment
made to you under this Agreement shall not be made earlier than six (6) months
after the Termination Date to the extent necessary not to incur additional tax
under Section 409(a)

 

Notwithstanding the foregoing, the Company’s obligation to make severance
payments to you, if any, pursuant to this paragraph shall terminate in the event
you secure employment, either as an employee or an independent contractor, with
Platinum Equity LLC or one of its affiliates. Upon the expiration of the
Company’s obligation to make severance payments, any non-compete agreement will
likewise terminate.

 

LOGO [g375075g49n48.jpg]



--------------------------------------------------------------------------------

   Mr. Edward Lehner    Page 4

 

  

 

NO EXISTING AGREEMENT VIOLATION

 

You warrant to the Company that you are not aware of any existing agreement
between you and any third party that prohibits your employment by the Company.
Further, to the extent that you are party to any confidentiality or
nondisclosure agreement, you agree to comply with all such agreements and to not
use any confidential trade secret information of any third party while employed
by the Company.

 

GENERAL

 

You agree that the provisions of this letter are severable; and if any portion
thereof shall be declared unenforceable, the same shall not affect the
enforceability of all other provisions hereof. It is the intent of the parties
to this letter that if any portion of this letter contains provisions which are
held to be unreasonable then, in such event, a court shall fix the terms of this
agreement or shall enforce the terms and provisions hereof to the extent deemed
reasonable by the court.

 

This letter and the terms and conditions hereof are to be construed, governed
and interpreted in accordance with the laws of the state of Illinois, without
giving effect to its conflict of law principles.

 

Should you have any questions about this letter, please contact Roger Lindsay at
312-292-5040. Two copies of this letter are enclosed. Please sign both copies
and return one to me.

   Very truly yours,

 

     /s/ Roger W. Lindsay                     

Roger W. Lindsay

Senior Vice President, Human Resources

     AGREED TO AND ACCEPTED:      /s/ Edward J. Lehner                    Edward
J. Lehner                                                 Date 6/22/2012    On
behalf of Ryerson Inc.    /s/ Roger W. Lindsay                   

Roger W. Lindsay

Senior Vice President, Human Resources

 

LOGO [g375075g49n48.jpg]